Citation Nr: 1821587	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including depression.


REPRESENTATION

Veteran represented by:	Sherri A. Stone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from May 1975 to February 1976 and from August 1976 to May 1977.

This matter initially came before the Board of Veterans' Appeals (Board) following a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the claim was later transferred to the RO in Nashville, Tennessee.  The Board denied the Veteran's claim in a June 2015 decision.  

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated the Board's June 2015 decision and remanded the matter for further development and readjudication consistent with its decision.  The Court left undisturbed the Board's June 2015 denials of entitlement to service connection for schizophrenia and personality disorder.  

In July 2017, the Board remanded the appeal to the RO to have it schedule the Veteran for a video conference hearing before a Veterans Law Judge.  This hearing was held before the undersigned In September 2017.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In light of the Court's Memorandum Decision, additional development for the claim on appeal is warranted.  In its Memorandum Decision, the Court vacated the Board's June 2015 decision based on two (2) conclusions: (i) the Board's finding that a March 2013 VA examiner's opinion was adequate to evaluate the claim was clearly erroneous and; (ii) the Board had failed to specifically address entitlement to benefits for depression.  

First, the Court maintained that the Board's finding that a March 2013 VA examiner's opinion was adequate to evaluate the claim was clearly erroneous.  The Court determined that although the March 2013 VA examiner had listed depression as an Axis III diagnosis, she had failed to provide an opinion as to its relationship to service, notably the Veteran's complaints of depression and excessive worry (or to discuss his in-service records in any meaningful way apart from how they related to his personality disorder).  Thus, the Board's reliance on the March 2013 VA examiner's opinion in denying the claim in its June 2015 decision was clearly erroneous and a new opinion was necessary.  

Second, the Court argued that in denying the claim in June 2015, the Board failed to discuss entitlement to service connection for depression, despite having characterized the claim as one for benefits for a psychiatric disorder, specifically including depression, as well as having acknowledged depression in its November 2012 remand and having referenced depression multiple times in its June 2015 decision.  Instead, according to the Court, the Board focused on schizophrenia and a personality disorder in denying the claim in June 2015. 

Thus, in view of the foregoing deficiencies, the Board finds that a new examination and opinion should be obtained regarding the etiology of the Veteran's psychiatric disorder, including depression.  Notably, a personality disorder was not noted at entrance into either period of military service.  During the first period of service, in December 1975, however, the Veteran was found to have had an explosive personality aggravated by stress of possible marriage and girlfriend's pregnancy.  Although a personality disorder is not a disease for VA purposes, service connection may still be granted if there is a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  38 C.F.R. §§ 3.303 (c), 4.9 (2017); VAOPGCPREC 82-90 (July 18, 1990).

As such, on remand, the Board finds that the VA examiner should opine regarding whether there is superimposed disability and whether depression is related to service. 

Accordingly, the case is REMANDED to the RO for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his psychiatric disorder, notably depression.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The appropriate DBQ shall be utilized.  The examiner must also provide opinions to the following questions: 

a) Is there a personality disorder, and if so, is there is a superimposed disease or injury that occurred during military service that resulted in disability apart from the personality disorder?
   
b) Is it at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder, including depression, had onset in, or is otherwise related to, active service?

c) The examiner must specifically discuss the January and April 1975 and August 1976 service medical examinations showing that the Veteran was psychiatrically evaluated as normal; a January 1975 Report of Medical History, wherein the Veteran reported having or having had depression or excessive worry and nervous trouble; April 1975 and August 1976 Reports of Medical History, wherein the Veteran denied depression excessive worry, or nervous trouble; and, December 1975 service treatment records showing a history of bed wetting and complaints of enuresis and impression of explosive personality.

4. Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) that address all evidence received since issuance of a May 2013 SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




